DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 19, 2020 has been entered.
 Response to Arguments
Applicant’s arguments, see pages 11-15, filed November 19, 2020, with respect to claims 1 and 18 have been fully considered and are persuasive.  The rejection of September 25, 2020 has been withdrawn. 
Allowable Subject Matter
Claims 1- allowed.
The following is an examiner’s statement of reasons for allowance: The following is an examiner's statement of reasons for allowance: the closest prior art of record, Kidoh (2010/0200906), Choe (US 2014/0087534), Hashimoto (US 2016/0071593), Pang (US Pat. No. 9,406,693), Kato (US 2018/0083022), Son (US 2016/0343730), Lee (US 2011/0260237), lshikawa(US 2009/0283819), Mokhlesi (US 2008/0242034), Jee (US 2015/0372000), Higashitani (US 2007/0258276),:	Regarding Claim 1 (from which claims 2-12, and 14-15 depend), a plurality of first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	Pang (US Pat. No. 9,406,693) discloses (see annotated Fig. 4E below)  	a semiconductor memory device, comprising: 	a first electrode film (1st, has 494, metal control gate, Col. 14, lines: 40-47);	a second electrode film (2nd, has 493, metal control gate, Col. 14, lines: 40-47)  separated from the first electrode film in a first direction (2nd separated from 1st in vertical direction), the second electrode film (2nd) including a first conductive portion (494) an insulating  portion (460 in 1st, block high-k material, Col. 14, lines: 35-45), and a second conductive portion (2nd cond, which is 462 in 1st, conductive metal tungsten, Col. 14, lines: 40-47) arranged along a second direction (494, 460, and 2nd cond are arranged along horizontal direction), the second direction crossing the first direction (horizontal direction crosses vertical direction);	a third electrode film (3rd) separated from the second electrode film in the first direction (3rd 2nd in vertical direction);	a fourth electrode film (4th)  separated from the third electrode film in the first direction (4th separated from 3rd in vertical direction);	a first semiconductor member (left 465, silicon body (CH), Col. 14, lines: 35-40) extending in the first direction (left 465 extends in vertical direction) and piercing the first electrode film (left 465 pierces 1st), the insulating portion of the second electrode film (as can be seen in Fig. 3, left 465 is formed in hole 373 which pierced 460 in 2nd ) the third electrode film (465 pierces 3rd ), and the fourth electrode film (left 465 pierces 4th );	a first charge storage member (left 463, charge trapping layer, Col. 14, lines: 35-39) provided between (left 463 between 4th and left 465) the fourth electrode film (4th) and the first semiconductor 465).	
    PNG
    media_image1.png
    817
    518
    media_image1.png
    Greyscale

	 Kato (US 2018/0083022) discloses blocking insulating films at pre-defined portions between adjacent electrode films (Fig. 3, 34, Para [0057])	Son (US 2016/0343730) discloses a horizontal semiconductor pattern in the channel (Fig. 24, 170, Para [0060]).	Lee (US 2011/0260237) discloses storage cells aligned with the gate electrodes and semiconductor columns (Fig. 3, 150)	Ishikawa (US 2009/0283819) discloses a curved semiconductor pillar (Fig. 2, 17, Para [0029])	Mokhlesi (US 2008/0242034) discloses multiple pillars with multiple conductivity types (Fig. 16, Para [0073]).
	Mori (US 2020/0091172) discloses  (Fig. 1) discloses multiple semiconductor layers 3 piercing tunnel insulating film 4.	Hirotani  (US Pat. No. 10,249,641) discloses (Fig. 2) silicon pillar 20 pierced by silicon oxide core member 25. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819                                                                                                                                                                                                        



/G.G.R/Examiner, Art Unit 2819